

113 SRES 265 ATS: Expressing support for the individuals impacted by the senseless attack at the Washington Navy Yard, and commending and thanking members of the military, law enforcement officers, first responders, and civil servants for their courage and professionalism.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 265IN THE SENATE OF THE UNITED STATESOctober 4, 2013Mr. Carper (for himself, Mr. Coburn, Mr. Levin, Mr. Inhofe, Mr. Reid, Mr. McConnell, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Baucus, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Casey, Mr. Chambliss, Mr. Chiesa, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Ms. Landrieu, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the individuals impacted by the senseless attack at the Washington Navy Yard, and commending and thanking members of the military, law enforcement officers, first responders, and civil servants for their courage and professionalism.Whereas, on September 16, 2013, a tragic mass shooting took place at the Washington Navy Yard in Washington, D.C.;Whereas the people of the United States mourn the loss of the 12 innocent victims who were killed as a result of the mass shooting;Whereas the Washington Navy Yard serves as headquarters of Naval District Washington and is the workplace of 18,000 military, civilian, and contractor personnel who serve the United States; andWhereas military officials, law enforcement officers, and other first responders reacted swiftly and courageously to prevent additional loss of life: Now, therefore, be itThat the Senate—(1)offers its heartfelt condolences to the families, friends, and loved ones of the innocent victims killed or wounded during the horrific violence that took place at the Washington Navy Yard on September 16, 2013;(2)offers support and hope for all the individuals who were wounded and discomforted by the mass shooting at the Washington Navy Yard;(3)recognizes the difficult healing and recovery process that lies ahead for communities affected by the mass shooting at the Washington Navy Yard;(4)honors the courageous and professional service of —(A)the uniformed men and women of the Navy and other members of the United States Armed Forces;(B)all civilian employees who provide support for the United States Armed Forces; and(C)the law enforcement personnel, emergency responders, and medical professionals who responded to and assisted victims of the mass shooting at the Washington Navy Yard;(5)thanks those individuals for their selfless and dedicated service; and(6)remains committed to preventing the occurrence of tragedies similar to the mass shooting at the Washington Navy Yard.